Citation Nr: 1818927	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-15 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel



INTRODUCTION

The Veteran served on active duty from September 30, 1974 to August 1, 1975.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO denied the Veteran's claim to reopen service connection for sleep apnea.  In June 2012, the Veteran appealed the decision to the Board.  The Veteran then testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing conducted at the RO in May 2014.  A transcript of the hearing has been included in the record.   

In July 2015, the Board granted the Veteran's claim to reopen service connection, and remanded for additional medical inquiry the underlying service connection claim for sleep apnea.  The case is again before the Board for appellate review.  The Board finds that there has been substantial compliance with its remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The record consists entirely of electronic claims files and has been reviewed.  Pertinent evidence has not been included in the record since the most recent Supplemental Statement of the Case (SSOC) dated in November 2015.  


FINDING OF FACT

Obstructive sleep apnea was not incurred during service and is not attributable to service.





CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

VA has a duty to notify and to assist the Veteran in the development of his claim.  The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances . . . it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs) and VA and private treatment records and reports, have been obtained.  Moreover, the Veteran underwent VA examination during the appeal period, the report of which is adequate to evaluate the claim decided below.       

VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in May 2014.  The VLJ who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In the hearing, the VLJ noted the appellate issue decided herein and ensured clarification regarding the evidence that would support the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board finds that further action is unnecessary under 38 U.S.C. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  Service Connection for Obstructive Sleep Apnea 

The Veteran claims that he incurred obstructive sleep apnea during service.    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence in this matter consists of STRs, VA treatment records, lay statements from the Veteran, and a VA compensation examination report and opinion dated in September 2015.  This evidence demonstrates that the Veteran has had sleep apnea during the appeal period (i.e., since March 2011).  This diagnosis is noted in the September 2015 VA report and in VA treatment records dated since the Veteran filed his claim to reopen service connection in March 2011.  The evidence also demonstrates, however, that sleep apnea was not incurred during service.  

The evidence indicates that the Veteran did not complain of respiratory problems during service.  The STRs do not note any complaints, treatment, or diagnosis of sleep problems.  Rather, the July 1975 discharge report of medical examination is negative for sleep difficulties.  Post-service medical evidence dated from the late 1970s to the early 2000s is also negative for sleep problems.  The Veteran filed a service connection claim for hypertension in 1986, and later filed multiple service connection claims to include those for service-connected heart and psychiatric disabilities.  Private and VA medical records and reports addressing these disorders, and several others to include dermatological, thyroid, migraine, erectile, and orthopedic disabilities, are negative for sleep disability, and do not indicate that the Veteran complained at that time about sleep apnea.  Indeed, the earliest evidence of record of complaints and treatment for sleep apnea is found in an October 1999  VA treatment record, which is dated over 24 years after discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  And the Veteran's original claim of service connection for sleep apnea was filed in December 2006, over 30 years after service.  

In assessing whether the Veteran had sleep apnea during service, the Board has considered his lay assertions of record, provided in written statements and in hearing testimony before the Board.  He stated that, while sleeping during service, fellow sailors would wake him because he was snoring and not breathing.  He also stated that while married to his ex-wife, she would sleep in a different room because his snoring disturbed her.  These statements have evidentiary value inasmuch as the Veteran is competent to report others lay observations of his difficulty sleeping and breathing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether sleep apnea had its onset during service, or whether the disorder was incurred in service, the lay evidence is not persuasive vis a vis the 40 years of medical evidence in the claims file.  

The development of sleep apnea concerns internal pathology beyond a lay witness' capacity to observe.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The lay assertions are not medically significant, therefore.  The lay evidence indicating onset and/or diagnosis of sleep apnea during service is not credible in light of the medical evidence before the Board, which indicates a much later onset of chronic disability.  As such, the preponderance of the evidence is against the lay assertions indicating an onset of sleep apnea during service.  See Alemany and Gilbert, both supra.  

From service discharge in 1975 to the early 2000s, the Veteran had not been treated for, or diagnosed with, sleep apnea.  The record does not document the existence of chronic sleep problems during the Veteran's 10 months of active service and for many years following service.  The preponderance of the evidence indicates that, for approximately 24 years following service, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity involving sleep disability.  See 38 C.F.R. § 3.303.    

Moreover, the medical evidence addressing the issue of nexus indicates no relationship between service and current sleep apnea.  In the only medical opinion of record addressing this issue, the September 2016 VA examiner indicated that sleep apnea did not relate to service.  Rather, the examiner indicated that the Veteran's sleep apnea - and sleep apnea in general - has a congenital origin related to the structure of his throat area and related to brain functioning.  The examiner further cited the Veteran's obesity as a contributing factor, and indicated that sleep problems during service may have related to documented psychiatric problems then, for which the Veteran has been service connected.  In the report, the examiner detailed the Veteran's medical history, indicated that she had reviewed the claims file, and indicated that she had examined and interviewed the Veteran.  As her opinion is based on the evidence of record and is explained, it is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  Furthermore, the entirety of the evidence tends to support this examiner's opinion - the STRs and post-service evidence indicates onset of disability many years after service.  See Maxson, supra.  In sum, the medical evidence countering the Veteran's claim preponderates against his claim.  See Gilbert and Alemany, both supra.  



	(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against the claim to service connection for sleep apnea, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for obstructive sleep apnea is denied.  




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


